



EXHIBIT 10.6












 


















SOTHEBY’S
EXECUTIVE SEVERANCE BENEFITS PLAN




























































Effective February 24, 2016














1

--------------------------------------------------------------------------------









TABLE OF CONTENTS
Page
ARTICLE ONE
FOREWORD                                1

1.01
Purpose of the Plan                            1

1.02
Plan Status                                1

ARTICLE TWO
DEFINITIONS                                1

2.01
Accounting Firm                                1

2.02
Administrator                                1

2.03
Base Salary                                1

2.04
Bonus Plan                                1

2.05
Board                                    1

2.06
Cause                                    2

2.07
Change in Control                                2

2.08
Chief Executive Officer                            3

2.09
CIC Qualifying Termination                        3

2.10
Code                                    3

2.11
Corporation                                3

2.12
Director                                    3

2.13
Disability                                    3

2.14
Effective Date                                3

2.15
Employer                                    3

2.16
ERISA                                    3

2.17
Exchange Act                                4

2.18
Excise Tax                                    4

2.19
Exempt Person                                4

2.20
Non-CIC Qualifying Termination                        4

2.21
Notification Letter                                4

2.22
Notice of Termination                            4

2.23
Participant                                    4

2.24
Payment                                    4

2.25
Person                                    4

2.26
Plan                                    4

2.27
Qualifying Termination                            4

2.28
Release                                    5

2.29
Release Consideration Period                        5

2.30
Release Revocation Period                        5

2.31
Affirmative Covenants                            5

2.32
Section 409A                                8

2.33
Separation from Service                            8

2.34
Severance Benefits                            9

2.35
Subsidiary                                    9

2.36
Target Bonus                                 9

ARTICLE THREE
ELIGIBILITY AND PARTICIPATION                    9

3.01
Eligibility on the Effective Date                        9

3.02
Future Eligibility                                9

3.03
Exclusive Benefits                                10



2

--------------------------------------------------------------------------------





3.04
End of Participation                            10

ARTICLE FOUR
SEVERANCE BENEFITS                            10

4.01
Release Requirement                            10

4.02
Non-CIC Qualifying Termination                        10

4.03
CIC Qualifying Termination                        12

4.04
409A                                    13

4.05
Enforcement Costs                            15

4.06     280G……………………………………………………………………….    15
ARTICLE FIVE
AMENDMENT AND TERMINATION                    16

ARTICLE SIX
MISCELLANEOUS                            17

6.01
Participant Rights                                17

6.02
Administrator Authority                            17

6.03
Claims and Appeals Procedure                        18

6.04
Reliance on Tables and Reports                        21

6.05
Expenses                                    21

6.06
Disputes                                    21

6.07
Successors                                22

6.08
Construction                                22

6.09
References to Other Plans and Programs                23

6.10
Notices                                    23

6.11
Service of Legal Process                            23

6.12
Plan Year                                    23

6.13
No Duty to Mitigate                            23

6.14
Withholding of Taxes                            23

6.15
Governing Law                                23

6.16
Validity/Severability                            23

6.17
Miscellaneous                                23

6.18
Source of Payments                            24

6.19
Survival of Provisions                            24

APPENDIX A FORM OF NOTIFICATION LETTER
25







3

--------------------------------------------------------------------------------





ARTICLE ONE
FOREWORD


1.01     Purpose of the Plan. The Corporation considers it essential to the best
interests of its shareholders - (i) to foster the continued employment of key
management personnel in a competitive market; (ii) to provide appropriate
protection that facilitates acting in the interest of shareholders in the event
of a possible or actual change in control of the Corporation; (iii) to align the
Corporation’s severance arrangements with current market practice (in benefits
provided and circumstances covered) under a consistent framework; and (iv) to
protect the Corporation’s confidential information, trade secrets and
relationships with clients. Accordingly, pursuant to the terms of this Plan,
effective February 24, 2016, the Corporation will provide Severance Benefits to
an eligible employee in the event of a Qualifying Termination of the eligible
employee’s employment. No benefits will be provided pursuant to this Plan except
upon the occurrence of a Qualifying Termination. Capitalized terms used
throughout the Plan have the meanings set forth in Article Two, except as
otherwise defined in the Plan or where the context clearly requires otherwise.
No provision of this Plan shall exempt the severance benefits provided from
“clawback” to the extent required by applicable laws or listing requirements.


1.02     Plan Status. The Plan is intended to be a top hat plan for a select
group of management or highly compensated executives for purposes of ERISA, so
that it is subject only to the administration and enforcement provisions of
ERISA.
ARTICLE TWO
DEFINITIONS


Where the following words and phrases appear in this Plan with initial capital
letters, they shall have the meaning set forth below, unless a different meaning
is plainly required by the context.
2.01    “Accounting Firm” means a nationally recognized accounting firm, or
actuarial, benefits or compensation consulting firm, in each case with
experience in performing the calculations regarding the applicability Code
Section 280G and of the tax imposed by Code Section 4999, as selected by the
Corporation immediately prior to a Change of Control.


2.02     “Administrator” means the Compensation Committee of the Board. In
connection with Participants who are subordinate to the President and Chief
Executive Officer, the President and Chief Executive Officer has authority to
act on behalf of the Administrator.
  
2.03     “Base Salary” means, with respect to a Participant, the Participant’s
annual base salary in effect on the date of the Participant’s Qualifying
Termination.
    
2.04     “Bonus Plan” means, with respect to a Participant, the Corporation’s
annual incentive plan in which the Participant participates at the time of the
Participant’s Qualifying Termination (but only considering the cash portion of
awards under the annual incentive plan).


2.05    “Board” means the Board of Directors of the Corporation.


2.06    “Cause” means the following circumstances with respect to a Participant
that lead to the Participant’s Separation from Service:


(a)    conviction of, or entering into a plea of either guilty or nolo
contendere to, any felony;
(b)    fraud, misappropriation or embezzlement with respect to the Employer, or
any other act in connection with the performance of an Employee’s duties which
is materially injurious to the Company;


4

--------------------------------------------------------------------------------





(c)    refusal to follow the reasonable and lawful directions of the Board or
the Participant’s supervisor;
(d)    substantial failure to perform the Participant’s duties for the Employer,
after the Administrator delivers written demand for substantial performance to
the Participant, which demand specifically identifies the manner in which the
Administrator believes that the Participant has failed to substantially perform
the Participant’s duties and either (i) determines that the failure is not
capable of adequate cure, or (ii) provides the Participant with a reasonable
period of time to cure such failure (and the Participant does not cure the
failure within the period);
(e)    engaging in an act of willful misconduct or gross negligence in
connection with the Employer’s business;
(f)    material breach of the Affirmative Covenants; or
(g)    breach of a material Corporation policy or the Corporation’s Code of
Business Conduct which reasonably would be expected to result in a material
liability to, or have a material adverse effect on the business or financial
condition of, the Corporation or the Employer.
2.07    “Change in Control” means the occurrence of any of the following events:


(a)    any Person, other than an Exempt Person, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, over a period of 12 consecutive months, of securities of the
Corporation representing 50% or more of the combined voting power of the
Corporation’s then-outstanding securities;
(b)    the consummation of a merger, consolidation or combination that results
in the Corporation’s voting securities representing less than 50% of the
combined voting power of the securities of the Corporation or of the surviving
entity outstanding immediately after such merger, consolidation or combination;
(c)    the individuals who constitute the Board (the “Incumbent Board”) cease
for any reason within any period of 12 consecutive months to constitute at least
a majority of the members of the Board; provided, however, that any individual
becoming a director whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least a majority of the
directors then compromising the Incumbent Board shall be considered as though
the individual were a member of the Incumbent Board; or
(d)    the sale or disposition by the Corporation of all or substantially all
the Corporation’s assets, other than a sale or disposition to an Exempt Person
or a sale or disposition to an entity of which at least 50% of the voting power
is represented by voting securities of the Corporation.
In all cases, a “Change in Control” shall occur pursuant to any of clauses (a) -
(d) above only if the event also constitutes a change in the effective ownership
or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Treasury
Regulation section 1.409A-3(i)(5).
2.08    “Chief Executive Officer” means the President and Chief Executive
Officer of the Corporation.


2.09    “CIC Qualifying Termination” means, with respect to a Participant, the
Participant’s Separation from Service initiated by the Employer other than for
Cause during the time period commencing on the effective date of a Change in
Control and continuing until the earlier of (i) the 24-month anniversary of such
date, or (ii) the date of the Participant’s Separation from Service by reason of


5

--------------------------------------------------------------------------------





Disability or the Participant’s death. In addition, if (x) the Employer
initiates the Participant’s Separation from Service without Cause during the
six-month period ending on the effective date of a Change in Control (A) at the
request of a third party that has taken steps reasonably calculated or intended
to effect a Change in Control or (B) otherwise in connection with or
anticipation of a Change in Control, then the Participant shall be deemed to
incur a CIC Qualifying Termination on the effective date of the Change in
Control.


2.10    “Code” means the Internal Revenue Code of 1986, as amended and the
proposed, temporary and final regulations promulgated thereunder. Reference to
any section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.


2.11     “Corporation” means Sotheby’s, a Delaware corporation, or its successor
or assignee (or both, or more than one of each or both).


2.12    “Director” means a member of the Board of Directors of the Corporation.


2.13     “Disability” shall mean, with respect to a Participant, the date on
which the insurer or administrator under the Employer’s program of long-term
disability insurance determines that the Participant is eligible to commence
benefits under such insurance.


2.14    “Effective Date” means February 24, 2016.


2.15    “Employer” means the Corporation and each Subsidiary.


2.16    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder. Reference to any section or
subsection of ERISA includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.


2.17    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the regulations promulgated thereunder. Reference to any section or
subsection of the Exchange Act includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.


2.18    “Excise Tax” shall mean, collectively, (i) the tax imposed by Code
Section 4999 by reason of being “contingent on a change in ownership or control”
of the Corporation, within the meaning of Code Section 280G, and (ii) any
similar tax imposed by state or local law, and (iii) any interest or penalties
with respect to any tax described in subsection (i) or (ii).


2.19    “Exempt Person” means an employee benefit plan of the Employer or a
trustee or other administrator or fiduciary holding securities under an employee
benefit plan of the Employer.


2.20    “Non-CIC Qualifying Termination” means, with respect to a Participant,
the Participant’s Separation from Service initiated by the Employer other than
for Cause in the absence of a Change in Control or outside of the time periods
specified in Section 2.09 above with respect to a Change in Control.


2.21    “Notification Letter” means a letter substantially in the form attached
hereto as Appendix A by which the Administrator shall provide notice to an
executive of his or her participation in the Plan and which the executive must
sign to accept participation in the Plan, in lieu of other severance rights, and
agree to observe the Affirmative Covenants as a condition of participation in
the Plan.




6

--------------------------------------------------------------------------------





2.22    “Notice of Termination” means a written notice of termination of
employment for Cause or Disability given by the Employer to a Participant in the
manner specified in Section 6.10, which states the specific termination
provision in the Plan relied upon for the termination, sets forth in reasonable
detail the facts and circumstances claimed to provide the basis for termination
under the provision so indicated, and specifies the Participant’s date of
termination.


2.23    “Participant” means each individual who has become a Participant under
Section 3.01 or Section 3.02, and who has not ceased to be a Participant under
Section 3.04.


2.24    “Payment” means any payment or benefit in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) received or to be received by a
Participant or for the benefit of a Participant, whether payable under the terms
of this Plan or any other plan, arrangement or agreement with the Employer or an
affiliate of the Employer.


2.25    “Person” means any “person” or “group” as those terms are used in
Sections 13(d) and 14(d) of the Exchange Act.


2.26    “Plan” means this Sotheby’s Executive Severance Benefits Plan, as it may
be amended from time to time, or any successor plan, program or arrangement
thereto.


2.27    “Qualifying Termination” means either a CIC Qualifying Termination or a
Non-CIC Qualifying Termination.


2.28    “Release” means an agreement in which the Participant releases claims in
connection with a termination of the Participant’s employment with the Employer
and re-affirms the Participant’s obligation to observe the terms of the
Affirmative Covenants. The specific terms of the Release for a Participant shall
be based upon the form of release used by the Employer at the time of the
termination of employment, but with final terms determined by the Employer in
accordance with its discretion on a case-by-case basis.


2.29    “Release Consideration Period” means the period of time specified by the
Release, not to exceed forty-five (45) days, during which the affected
Participant is permitted to consider whether or not to sign the Release.


2.30    “Release Revocation Period” means the period of time specified by the
Release, not to exceed seven (7) days (or such longer period as may be required
by applicable law), during which the Participant is permitted to revoke the
signed Release.


2.31    “Affirmative Covenants” means, with respect to a Participant, the
following:


(a)    Protection of Confidential Information. The Participant agrees that
during the course of employment with the Corporation, the Participant has and
will come into contact with and learn various forms of confidential information
and trade secrets, which are the property of (a) the Corporation and/or (b) any
Group Companies (as defined below). The Participant agrees that the Participant
shall not either during the period of his or her employment or at any time
thereafter use or disclose to any person or entity, other than the Corporation
or as authorized by the Corporation, any “confidential information” as defined
in the confidentiality agreement entered into between the Participant and the
Corporation (“Confidential Information”) belonging to (a) the Corporation and/or
(b) any other Group Company, and that during the Participant’s employment the
Participant will continue to comply with all policies and agreements related to
maintaining the confidentiality of the Corporation’s confidential information,
including but not limited to the Sotheby’s Confidentiality Agreement, which is
incorporated herein by reference. “Group Company” means a subsidiary and any
other company which is for the time being a holding


7

--------------------------------------------------------------------------------





company of the Corporation or another subsidiary of any such holding company,
(and, if applicable, its predecessors in business) for which the Participant
performed services to a material degree or in which the Participant held office
at any time during the 12-month period prior to the termination of the
Participant’s employment. The Participant agrees that the covenants and
agreements given by the Participant in this clause (a) and in each of clauses
(b), (c) and (d) (together, the “Covenants”) are given in favor of the
Corporation both for itself and as trustee for each Group Company, and that
acting in that capacity, the Corporation shall be entitled to enforce the
benefit of those clauses for any Group Company.
(b)    Non-Compete Period. The Participant acknowledges and agrees that the
Corporation is engaged in a highly competitive business and that by virtue of
the Participant’s position and responsibilities with (a) the Corporation and/or
(b) any other Group Company and the Participant’s access to the Corporation’s
Confidential Information of each of them, engaging in any business which is
directly competitive with (a) the Corporation and/or (b) any other Group
Companies during the Participant’s employment with the Corporation and during
the Restricted Period (as defined below) will cause it great and irreparable
harm. Accordingly, during the Participant’s employment with the Corporation and
for eighteen (18) months following the termination of the Participant’s
employment with the Corporation (the “Restricted Period”), the Participant
agrees that the Participant will not, directly or indirectly, whether on the
Participant’s own behalf or on behalf of, or in conjunction with, any firm,
company or person or other business entity of any kind, or whether as agent,
consultant, director, employee, owner, partner, shareholder or in any other
capacity, consult for, become employed by, engaged by or otherwise provide
services to, or solicit or accept any funds, loans or other consideration from
(i) Christie’s, Bonhams, Poly Auctions, China Guardian or Phillips or any
affiliate or successor of such entities in competition with (a) the Corporation
and/or (b) any other Group Company, or (ii) any other business concern that is
(or intends to be) in competition with any Restricted Business (including a
business formed, acquired or led (in any part) during the Restriction Period by
the Participant). In the Covenants, “Restricted Business” means services of the
same type as, similar to or competitive with services supplied by the
Corporation at the date of the termination of the Participant’s employment
provided that the Participant was involved, directly or indirectly, in the
supply of such services at any time during the 24-month period up to and
including the date of termination of the Participant’s employment. None of the
restrictions in this clause shall prevent the Participant from holding a passive
investment by way of shares or other securities of not more than 5% of the total
issued share capital of any company, whether or not it is listed or dealt in on
a recognized stock exchange, provided the Participant is not actively involved
in the management, strategy development or operational execution of the company.
(c)    Non-Solicitation of Clients. The Participant acknowledges and agrees that
solely by reason of employment by the Corporation, the Participant has and will
come into contact with a significant number of the Corporation’s clients and
customers, and prospective clients and customers, of (a) the Corporation and/or
(b) any other Group Company and will have access to Confidential Information
regarding their respective company’s clients and customers, prospective clients
and customers and related information. During the Participant’s employment with
the Corporation and during the Restricted Period, the Participant agrees that
the Participant will not, directly or indirectly or whether on the Participant’s
own behalf or on behalf of, or in conjunction with, any firm, company or person
or other business entity of any kind, or whether as agent, consultant, director,
employee, owner, partner, shareholder or in any other capacity, solicit or
entice away or in any manner attempt to persuade any current client or customer,
or prospective client or customer, of (a) the Corporation and/or (b) any other
Group Company to discontinue or diminish his, her or its relationship or
prospective relationship with (a) the Corporation and/or (b) any other Group
Company, or otherwise provide business to any person, corporation, partnership
or other business entity of any kind other than (a) the Corporation and/or (b)
any other Group Company. This restriction shall apply only to those clients or
customers, or prospective clients or


8

--------------------------------------------------------------------------------





customers, of (a) the Corporation and/or (b) any other Group Company with whom
the Participant had contact or about whom the Participant learned Confidential
Information during the two (2) years prior to the termination of the
Participant’s employment from the Corporation.
(d)    No Hire or Solicitation of Employees. The Participant acknowledges and
agrees that solely as a result of employment with the Corporation, and in light
of the broad responsibilities of such employment which include working with
other employees of the Corporation and/or any other Group Company, the
Participant has and will come into contact with and acquire Confidential
Information regarding their respective employees, and will develop relationships
with those employees. Accordingly, during the Participant’s employment with the
Corporation and during the Restricted Period, the Participant agrees that the
Participant will not directly or indirectly, whether on the Participant’s own
behalf or on behalf of, or in conjunction with, any firm, company or person or
other business entity of any kind, or whether as agent, consultant, director,
employee, owner, partner, shareholder or in any other capacity, hire or solicit,
recruit, induce, entice, influence, or encourage any Restricted Person to leave
the Corporation and/or any Group Company or become hired by another person,
company or entity. In the Covenants, “Restricted Person” means any employee of
the Corporation and/or any other Group Company, or any person who has left the
employment of the Corporation and/or any other Group Company within the six (6)
months preceding the termination of the Participant’s employment who either had
access to Confidential Information or who held a manager, director or more
senior position and with whom the Participant had had business dealings during
the 12 month period up to and including the date of the termination of the
Participant’s employment.
(e)    Non-Disparagement. Participant acknowledges and agrees that Participant
will not, either during the period of his or her employment or at any time
thereafter, disparage (or induce or encourage others to disparage) the Employer
or any of its present directors or executive officers with respect to any events
relating directly or indirectly to Participant's employment with the Corporation
including, without limitation, criticizing the Corporation’s or the Employer’s
business strategy. For the purposes of this Plan and the Release, the term
"disparage" means any comments or statements which would adversely affect in any
manner the business reputation or relationships of Participant or the
Corporation and/or any of its past or present directors, officers, agents,
trustees, subsidiaries or affiliates, administrators, attorneys or employees
known to Participant, as the case may be. Nothing in this Plan, including the
terms regarding confidentiality and non-disparagement, prohibit Participant from
reporting possible violations of federal law or regulation to any governmental
agency or entity including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. Participant understands that he or she does not
need the prior authorization of the Corporation to make any such reports or
disclosures and is not required to notify the Corporation that he or she has
made such reports or disclosures.
(f)    Remedies. The Participant also acknowledges and agrees that the
Corporation’s remedies at law for a breach of any of the Covenants would be
inadequate and, in recognition of this fact, the Participant agrees that, in the
event of such a breach, in addition to any remedies at law, the Corporation
shall be entitled to obtain (i) equitable relief in the form of specific
performance, temporary or permanent injunction or any other equitable remedy
which may then be available, and the Participant hereby consents to the issuance
thereof forthwith and without bond by any court of competent jurisdiction as set
forth herein; and (ii) recovery of all reasonable sums and costs, including
attorneys’ fees, incurred by the Corporation to defend or enforce the Covenants.
(g)    Waiver. The Corporation reserves the right to waive all or any part of
the terms and conditions of the Covenants under appropriate circumstances, in
its sole discretion. Any such waiver must be in writing and signed by the Chief
Human Resources Officer. No waiver by


9

--------------------------------------------------------------------------------





the Corporation of any breach of the Covenants shall be a waiver of any
preceding or succeeding breach. No waiver by the Corporation of any right under
the Covenants shall be construed as a waiver of any other right. The Corporation
shall not be required to give notice to enforce strict adherence to all terms of
the Covenants.
(h)    Miscellaneous. The Participant agrees that the restrictions in the
Covenants are reasonable and necessary for the protection of the Corporation’s
legitimate interests. If at any time there is a final determination in
arbitration or temporary or preliminary determination in court pursuant to
Section 6.06(f) that the time period, geographic scope, or any other restriction
contained in the Covenants is unenforceable against the Participant, the
provisions of the Covenants shall not be deemed void but shall be deemed amended
to apply as to such maximum time period, geographic scope and to such other
maximum extent as the arbitrator may determine or indicate to be enforceable. In
the event any provision in the Covenants should be held by an arbitrator or
court to be invalid, illegal or unenforceable in any respect, neither party will
be required to comply with such provision for so long as the provision is held
to be invalid, illegal or unenforceable, but the validity, legality, and
enforceability of the remaining provisions contained in the Covenants shall not
in any way be affected or impaired by the illegality, invalidity or
unenforceability of such provision. The Covenants together with the
Confidentiality Agreement and the Plan constitute a single, integrated written
contract expressing the entire agreement of the parties hereto relative to the
subject matter hereof and represents the complete understanding between the
Corporation and the Participant concerning the subject matter of the Covenants,
and no other promises or agreements concerning the subject matter of the
Covenants shall be binding unless signed by the Company’s Chief Human Resources
Officer and the Participant. The Covenants supersede and terminate any and all
prior agreements or understandings between the parties, whether oral or written,
concerning the subject matter of the Covenants.
2.32    “Section 409A” means Section 409A of the Code and the Department of
Treasury and Internal Revenue Service guidance thereunder.


2.33    “Separation from Service” means “separation from service” from the
affiliated companies as described under Section 409A(a)(2)(A)(i). A Participant
who is both an employee of the affiliated companies and a Director will not have
a Separation from Service until he or she has a Separation from Service with
respect to both his or her employment and his or her Board membership. For this
purpose, the term “affiliated companies” means the Employer and any affiliate
with which any entity comprising the Employer is treated as a single employer
under Code Section 414(b) or 414(c).


2.34    “Severance Benefits” means the severance pay and the other benefits
payable to a Participant pursuant to Article Four of the Plan.


2.35    “Subsidiary” means any entity in which the Corporation, directly or
indirectly, beneficially owns more than fifty percent (50%) of such entity’s
equity interest by vote and value.


2.36    “Target Bonus” means, with respect to a Participant, the Participant’s
target annual cash incentive under the Bonus Plan for the performance period
containing the date of the Participant’s Qualifying Termination.


ARTICLE THREE
ELIGIBILITY AND PARTICIPATION


3.01    Eligibility on the Effective Date. Eligibility for the Plan is limited
to United States-based direct reports to the President and CEO, unless the
Compensation Committee of the Board authorizes the eligibility of other
executives of the Employer. In addition, executives described in the prior
sentence shall automatically be eligible to participate in the Plan while so
described, unless the Compensation


10

--------------------------------------------------------------------------------





Committee of the Board determines otherwise. Executives who are eligible to
participate in the Plan under the prior sentence shall be provided, by the Chief
Human Resources Officer (or for the Chief Human Resources Officer, by the Chief
Executive Officer) on behalf of the Administrator, notice of eligibility for
Plan participation in the form of a Notification Letter and in the manner
provided by Section 6.10. Each such executive will become a Participant in the
Plan on the latest of the following dates: (i) February 24, 2016, (ii) the
executive’s first day of employment in a position eligible for the Plan, (iii)
upon the expiration date (or earlier waiver date) of a pre-existing agreement
for severance benefits that the executive has with the Corporation (specifically
including, but not limited to, any severance benefit entitlements specified in
an offer letter from the Corporation, in an individual severance agreement, and
in an individual employment agreement), or (iv) the date that the executive
signs a copy of his or her Notification Letter, without altering the
Notification Letter, and returns such signed Notification Letter to the Chief
Human Resources Officer (or for the Chief Human Resources Officer, to the Chief
Executive Officer) on behalf of the Administrator. The names of each Participant
as of the Effective Date and the contemplated commencement dates of their status
as Participants (but subject to the Notification Letter requirement) are listed
on Appendix B.


3.02    Future Eligibility. Subject to the first two sentences of Section 3.01,
the Administrator may approve additional executives as Participants subsequent
to the Effective Date and the Chief Human Resources Officer on behalf of the
Administrator will provide notice to each such executive of his or her selection
for Plan participation in the form of a Notification Letter and in the manner
provided by Section 6.10. Each such executive will become a Participant once he
or she signs a copy of his or her Notification Letter and returns such signed
Notification Letter to the Chief Human Resources Officer. The Chief Human
Resources Officer on behalf of the Administrator shall update Appendix B as
additional executives become Participants from time to time (or to reflect the
removal of executives as Participants in a manner consistent with the terms of
the Plan).


3.03    Exclusive Benefits. Any Severance Benefits payable to a Participant
under this Plan will be paid solely in lieu of, and not in addition to, any
severance benefits payable under any offer letter, severance arrangement or
other program or agreement on account of the Participant’s termination of
employment with the Employer. A Participant’s acceptance of participation in
this Plan pursuant to Section 3.01 above shall be deemed to constitute a waiver
by such Participant of all entitlements to severance benefits that the
Participant may have under any other plan or arrangement maintained by the
Employer (specifically including, but not limited to, the Sotheby’s, Inc.
Severance Plan).


3.04    End of Participation. An individual shall cease to be a Participant on
the date on which the individual ceases to be an employee of the Employer other
than by way of a Qualifying Termination. A Participant may discontinue his or
her status as a Participant at any time by a prospectively or immediately
effective written document that is delivered to the Administrator in the manner
specified in Section 6.10. Except as provided in the next sentence, the
Administrator may, by resolution, discontinue an individual’s status as a
Participant; provided, however, that no such discontinuance shall become
effective (i) during the one-year period following the date on which advance
written notice of such discontinuance is provided to the affected Participant in
the manner specified in Section 6.10, or (ii) during the period beginning on the
effective date of a Change in Control and ending 24 months after the effective
date of such Change in Control. In the event that an individual incurs a
Qualifying Termination while still a Participant, such individual shall remain a
Participant until all compensation and benefits required to be provided to the
Participant under the terms of the Plan on account of such Qualified Termination
have been so provided.


ARTICLE FOUR
SEVERANCE BENEFITS


4.01    Release Requirement. A Participant will be eligible for the Severance
Benefits described in Section 4.02 or 4.03 below, as applicable, subject to the
Release requirement specified in this Section


11

--------------------------------------------------------------------------------





4.01. Within seven (7) days following the date of the Participant’s Separation
from Service, the Corporation shall provide the Participant with a Release. As a
condition of receiving the Severance Benefits described in Section 4.02 or
Section 4.03 below, as applicable, the Participant must execute and deliver the
Release to the Corporation within the Release Consideration Period, the Release
Revocation Period must expire without revocation of the Release by the
Participant, and the Participant must comply with the Affirmative Covenants set
out in the Release. In the event the Participant breaches one or more of such
Affirmative Covenants, the Participant will forfeit any such Severance Benefits
that have not been paid or provided to the Participant and must repay to the
Corporation the amount (or equivalent cash value) of any such Severance Benefits
that have been paid to the Participant.


4.02    Non-CIC Qualifying Termination. In the event that a Participant incurs a
Non-CIC Qualifying Termination, the Corporation shall pay or provide to the
Participant the following benefits, subject to the Release requirement specified
in Section 4.01 above.
(a)Severance Pay. The Corporation shall pay to the Participant an amount equal
to one and one-half (1.5) multiplied by the sum of (A) the Participant’s Base
Salary, and (B) the Participant’s Target Bonus. The amount payable under this
Section 4.02(a) shall be paid to the Participant in equal installments as salary
continuation, pursuant to the Corporation’s standard payroll practices for the
payment of base salary to executives, commencing within sixty (60) days
following the date of the Participant’s Separation from Service (except as
provided in Section 4.04(g) and subject to the requirements of Section 4.04(f))
and continuing for eighteen (18) months after commencement.
   
(b)Pro-Rata Bonus for Year of Termination. If, on account of the Participant’s
Non-CIC Qualifying Termination, the Participant forfeits the Participant’s right
to earn a payment under the Bonus Plan for the performance period containing the
date of such Non-CIC Qualifying Termination, the Corporation shall pay to the
Participant a lump sum cash payment equal to the amount of the annual cash
incentive payment to which the Participant would have been entitled under the
Bonus Plan for such performance period but for the Participant’s Non-CIC
Qualifying Termination, determined on the basis of actual achievement of the
performance goals applicable under such plan for such performance period (the
“Actual Bonus”), multiplied by a fraction (i) the numerator of which equals the
number of days in such performance period during which the Participant was
employed by the Employer (rounded up to the next highest number of days in the
case of a partial day of employment), and (ii) the denominator of which is the
total number of days in such performance period. This amount shall be paid to
the Participant in a lump sum on the later of (x) the date on which the Actual
Bonus would have been paid to the Participant under such plan but for the
Participant’s termination of employment during such performance period, or (y)
within sixty (60) days following the date of the Participant’s Separation from
Service (except as provided in Section 4.04(f) and subject to the requirements
of Section 4.04(e)).


(c)COBRA Pay. The Corporation shall pay to the Participant an amount equal to
eighteen (18) times the monthly COBRA charge in effect on the date of the
Participant’s Separation from Service for the type of Employer-provided group
health plan coverage in effect for the Participant (e.g., employee only, family
coverage) on the date of the Participant’s Separation from Service. This amount
shall be paid to the Participant in equal installments along with the scheduled
severance benefit payments as salary continuation pursuant to the Corporation’s
standard payroll practices for the payment of base salary commencing within
sixty (60) days following the date of the Participant’s Separation from Service
(except as provided in Section 4.04(g) and subject to the requirements of
Section 4.04(f)).


(d)Equity and Long-Term Incentives. Any equity or long-term compensation grant
or award outstanding to the Participant shall be treated as specified by the
terms of the applicable equity or long-term incentive compensation plan under
which the grant or award was made and the applicable award agreement.


12

--------------------------------------------------------------------------------







4.03    CIC Qualifying Termination. In the event that a Participant incurs a CIC
Qualifying Termination, the Corporation shall pay or provide to the Participant
the following benefits, subject to the Release requirement specified in Section
4.01 above.


(a)Severance Pay. The Corporation shall pay to the Participant an amount equal
to two (2) multiplied by the sum of (A) the Participant’s Base Salary, and (B)
the Participant’s Target Bonus. This amount shall be paid to the Participant in
a lump sum within sixty (60) days following the date of the Participant’s
Separation from Service (except as provided in Sections 4.04(e) and 4.04(g) and
subject to the requirements of Section 4.04(f)).


(b)Pro-Rata Target Bonus for Year of Termination. The Corporation shall pay to
the Participant a lump sum cash payment equal to the amount of the target annual
cash incentive payment to which the Participant was entitled under the Bonus
Plan for such performance period, multiplied by a fraction (i) the numerator of
which equals the number of days in such performance period during which the
Participant was employed by the Employer (rounded up to the next highest number
of days in the case of a partial day of employment), and (ii) the denominator of
which is the total number of days in such performance period. This amount shall
be paid to the Participant in a lump sum within sixty (60) days following the
date of the Participant’s Separation from Service (except as provided in Section
4.04(f) and subject to the requirements of Section 4.04(e)).


(c)COBRA Pay. The Corporation shall pay to the Participant an amount equal to
eighteen (18) times the monthly COBRA charge in effect on the date of the
Participant’s Separation from Service for the type of Employer-provided group
health plan coverage in effect for the Participant (e.g., employee only, family
coverage) on the date of the Participant’s Separation from Service. This amount
shall be paid to the Participant in a lump sum within sixty (60) days following
the date of the Participant’s Separation from Service (except as provided in
Section 4.04(g) and subject to the requirements of Section 4.04(f)).


(d)Equity and Long-Term Incentives. Any equity or long-term compensation grant
or award outstanding to the Participant shall be treated as specified by the
terms of the applicable equity or long-term incentive compensation plan under
which the grant or award was made and the applicable award agreement.


(e)Only Incremental Amounts Due. If a Participant becomes entitled to benefits
after already receiving benefits for a Qualifying Termination only the net
additional benefits (if any) shall be provided. In particular, it is possible
that a Participant will incur a Non-CIC Qualifying Termination prior to the
effective date of a Change in Control and become entitled to benefits pursuant
to Section 4.02 on account of such termination of employment and that the
termination of employment will subsequently become a CIC Qualifying Termination
due to the occurrence of a Change in Control subsequent to the date of the
employment termination. In that event, the amounts and benefits to which the
Participant will be entitled under this Section 4.03 upon the occurrence of the
Change in Control will be the incremental amounts and benefits, if any, that
exceed the comparable amounts and benefits to which the Participant became
entitled under Section 4.02. For example, since the COBRA benefit provided to a
Participant under Section 4.03(b) is the same as the COBRA benefit provided to a
Participant under Section 4.02(b), the Participant would receive only the COBRA
subsidy provided under Section 4.02(b); no additional COBRA benefit would be
provided to the Participant under Section 4.03(b).
b).


13

--------------------------------------------------------------------------------







4.04    Section 409A.




(a)To the extent necessary to ensure compliance with Section 409A, the
provisions of this Section 4.04 shall govern in all cases over any contrary or
conflicting provision in the Plan. This Section 4.04 is an absolutely
superseding provision of this Plan, meaning that it will apply notwithstanding
other provisions of this Plan that permit or require payment at an earlier time.


(b)It is the intent of the Corporation that this Plan comply with the
requirements of Section 409A with respect to any nonqualified deferred
compensation subject to Section 409A. The Plan shall be interpreted and
administered to maximize the exemptions from Section 409A and, to the extent the
Plan provides for deferred compensation subject to Section 409A, to comply with
Section 409A and to avoid the imposition of tax, interest and/or penalties upon
any Participant under Section 409A.
(c)The Corporation does not, however, assume any economic burdens associated
with Section 409A. Although the Corporation intends to administer the Plan to
prevent taxation under Section 409A, it does not represent or warrant that the
Plan complies with any provision of federal, state, local, or non-United States
law. The Corporation, the Subsidiaries, and their respective directors,
officers, employees and advisers will not be liable to any Participant (or any
other individual claiming a benefit through the Participant) for any tax,
interest, or penalties the Participant may owe as a result of participation in
the Plan. Neither the Corporation nor the Subsidiaries or affiliates have any
obligation to indemnify or otherwise protect any Participant from any obligation
to pay taxes under Section 409A. However, following the occurrence of a Change
in Control, the Corporation shall exercise its good faith best efforts to
minimize any adverse impact to a Participant with respect to the benefits
payable to the Participant under this Plan (for example, by preserving the
availability of the Section 409A short-term deferral exemption with respect to
such benefits to the extent possible and by avoiding any forfeiture of a
Participant’s benefits or any other non-payment of benefits due under this
Plan).


(d)The right to a series of payments under the Plan will be treated as a right
to a series of separate payments. In particular, but not by way of limitation,
each installment payment pursuant to Section 4.02(a) is a separate payment. Each
separate payment that is made within 2-½ months following the end of the year
that contains the date of the Participant’s Separation from Service is intended
to be exempt from Section 409A as a short-term deferral within the meaning of
the final regulations under Section 409A. Each separate payment that is made
later than 2-½ months following the end of the year that contains the date of
the Participant’s Separation from Service is intended to be exempt under the
two-times exception of Treasury Reg. § 1.409A-1(b)(9)(iii), up to the limitation
on the availability of that exception specified in the regulation and subject to
the conditions on the applicability of that exemption. Then, each separate
payment that is made after the two-times exception ceases to be available shall
be subject to delay, as necessary, in accordance with Section 4.04(f) below.


(e)It is intended that each lump sum payment made pursuant to Section 4.02(b),
4.03(a), and 4.03(b) shall be exempt from Section 409A as a short-term deferral
within the meaning of the final regulations under Section 409A.


(f)To the extent necessary to comply with Section 409A, in no event may a
Participant, directly or indirectly, designate the taxable year of payment. In
particular, to the extent necessary to comply with Section 409A, because any
payment to a Participant under this Plan is conditioned upon the Participant’s
executing and not revoking a Release, if the designated payment period for such
payment begins in one taxable year and ends in the next taxable year, the
payment will be made in the later taxable year.


14

--------------------------------------------------------------------------------







(g)To the extent necessary to comply with Section 409A, references in this Plan
to “termination of employment” or “terminates employment” (and similar
references) shall have the same meaning as Separation from Service, and no
payment subject to Section 409A that is payable upon a termination of employment
shall be paid unless and until (and not later than applicable in compliance with
Section 409A) the Participant incurs a Separation from Service. In addition, if
the Participant is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) at the time of his or her Separation from Service, any
nonqualified deferred compensation subject to Section 409A that would otherwise
have been payable on account of, and within the first six months following, the
Participant’s Separation from Service, and not by reason of another event under
Section 409A(a)(2)(A), will become payable on the first business day after six
months following the date of the Participant’s Separation from Service or, if
earlier, the date of the Participant’s death (or as otherwise dictated by the
Participant’s election and the nonqualified deferred compensation plan in
accordance with Section 409A, to the extent subject to 409A, or as necessary to
avoid a material modification with respect to deferrals that are grandfathered
and exempt from 409A).


(h)To the extent that any reimbursement by the Employer to a Participant of
eligible expenses under this Plan constitutes a “deferral of compensation”
within the meaning of Section 409A (a “Reimbursement”) (i) the Participant must
request the Reimbursement (with substantiation of the expense incurred) no later
than 30 days following the date on which the Participant incurs the
corresponding eligible expense; (ii) subject to any shorter time period provided
in any expense reimbursement policy of the Employer or specifically provided
otherwise in this Plan, the Employer shall make the Reimbursement to the
Participant on or before the last day of the calendar year following the
calendar year in which the Participant incurred the eligible expense; (iii) the
Participant’s right to Reimbursement shall not be subject to liquidation or
exchange for another benefit; (iv) the amount eligible for Reimbursement in one
calendar year shall not affect the amount eligible for Reimbursement in any
other calendar year; and (v) except as specifically provided otherwise in this
Plan, the period during which the Participant may incur expenses that are
eligible for Reimbursement is limited to five calendar years following the
calendar year in which the Participant’s Separation from Service occurs.


4.04     Enforcement Costs. All expenses of a Participant incurred in enforcing
the Participant’s rights and/or to recover the Participant’s benefits under this
Article Four that are related to a CIC Qualifying Termination, including but not
limited to, reasonable attorneys’ fees, court costs, arbitration costs, and
other reasonable expenses shall be paid by the Corporation if the Participant
prevails on any substantive issue in such proceeding. The Corporation shall pay
or reimburse the Participant for such fees, costs and expenses, promptly upon
presentment of appropriate documentation, subject to Section 4.04(g).


4.05    Section 280G.


(e)A Participant shall bear all expense of, and be solely responsible for, any
Excise Tax; provided, however, that any Payment that would constitute a
“parachute payment” within the meaning of Code Section 280G shall be reduced to
the extent necessary so that no portion thereof shall be subject to the Excise
Tax but only if, by reason of such reduction, the net after-tax benefit received
by the Participant shall exceed the net after-tax benefit that would be received
by the Participant if no such reduction was made.
(f)The “net after-tax benefit” shall mean (i) the Payments which the Participant
receives or is then entitled to receive from the Employer that would constitute
“parachute payments” within the meaning of Code Section 280G, less (ii) the
amount of all federal, state and local income and employment taxes payable by
the Participant with respect to the foregoing calculated at the highest marginal
income tax rate for each year in which the foregoing shall be


15

--------------------------------------------------------------------------------





paid to the Participant (based on the rate in effect for such year as set forth
in the Code as in effect at the time of the first payment of the foregoing),
less (iii) the amount of Excise Tax imposed with respect to the payments and
benefits described in (b)(i) above.
(g)All determinations under this Section 4.06 will be made by an Accounting
Firm. The Accounting Firm shall be required, in part, to evaluate the extent to
which payments are exempt from Section 280G as reasonable compensation for
services rendered before or after the Change in Control. All fees and expenses
of the Accounting Firm shall be paid solely by the Corporation. The Corporation
will direct the Accounting Firm to submit any determination it makes under this
Section 4.06 and detailed supporting calculations to both the Participant and
the Corporation as soon as reasonably practicable following the Change of
Control.
(h)If the Accounting Firm determines that one or more reductions are required
under this Section 4.06, such Payments shall be reduced in the order that would
provide the Participant with the largest amount of after-tax proceeds (with such
order, to the extent permitted by Code Section 280G and Section 409A designated
by the Participant, or otherwise determined by the Accounting Firm) to the
extent necessary so that no portion thereof shall be subject to the Excise Tax,
and the Corporation shall pay such reduced amount to the Participant. The
Participant shall at any time have the unilateral right to forfeit any equity
award in whole or in part.
(i)As a result of the uncertainty in the application of Code Section 280G at the
time that the Accounting Firm makes its determinations under this Section 4.06,
it is possible that amounts will have been paid or distributed to the
Participant that should not have been paid or distributed (collectively, the
“overpayments”), or that additional amounts should be paid or distributed to the
Participant (collectively, the “underpayments”). If the Accounting Firm
determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Employer or the Participant, which assertion the
Accounting Firm believes has a high probability of success or is otherwise based
on controlling precedent or substantial authority, that an overpayment has been
made, the Participant must repay the overpayment to the Corporation, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Participant to the Corporation unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Participant is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999. If the Accounting Firm
determines, based upon controlling precedent or substantial authority, that an
underpayment has occurred, the Accounting Firm will notify the Participant and
the Corporation of that determination, and the Corporation will promptly pay the
amount of that underpayment to the Participant without interest.
(j)The parties will provide the Accounting Firm access to and copies of any
books, records, and documents in their possession as reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by this Section 4.06. For purposes of making the calculations
required by this Section 4.06, the Accounting Firm may rely on reasonable, good
faith interpretations concerning the application of Code Sections 280G and 4999.


ARTICLE FIVE
AMENDMENT AND TERMINATION


Subject to the next sentence, the Administrator shall have the right at any time
and from time to time, by instrument in writing, to amend, modify, alter, or
terminate the Plan in whole or in part. Notwithstanding the foregoing or
anything in this Plan to the contrary, the Administrator may not amend, modify,
alter or terminate this Plan so as to adversely affect payments or benefits then
payable, or which could become payable, to a Participant under the Plan, except
to the minimum extent required to comply with any applicable law, either (i)
during the one-year period following the date on which advance written notice of
such amendment, modification, alteration or termination is provided to the
affected Participant in


16

--------------------------------------------------------------------------------





the manner specified in Section 6.10, or (ii) during the period beginning on the
effective date of a Change in Control and ending 24 months after the effective
date of such Change in Control.
ARTICLE SIX
MISCELLANEOUS


6.01    Participant Rights. Except to the extent required or provided for by
mandatorily imposed law as in effect and applicable hereto from time to time,
neither the establishment of the Plan, nor any modification thereof, nor the
payment of any benefits, shall be construed as giving to any Participant or
other person any legal or equitable right against the Employer, or any officer
or employee thereof, or the Board or the Administrator, except as herein
provided; nor shall any Participant have any legal right, title or interest in
the assets of the Employer, except in the event and to the extent that benefits
may actually be payable to him hereunder. This Plan shall not constitute a
contract of employment nor afford any individual any right to be retained or
continued in the employ of the Employer or in any way limit the right of the
Employer to discharge any of its employees, with or without cause. Participants
have no right to receive any payments or benefits that the Employer is
prohibited by applicable law from making.


6.02     Administrator Authority.
(k)The Administrator will administer the Plan and have the full authority and
discretion necessary to accomplish that purpose, including, without limitation,
the authority and discretion to:
(i) resolve all questions relating to the eligibility of Participants;
(ii) determine the amount of benefits, if any, payable to Participants under the
Plan and determine the time and manner in which such benefits are to be paid;
(iii) engage any administrative, legal, tax, actuarial, accounting, clerical, or
other services it deems appropriate in administering the Plan;
(iv) construe and interpret the Plan, supply omissions from, correct
deficiencies in and resolve inconsistencies or ambiguities in the language of
the Plan, resolve inconsistencies or ambiguities between the provisions of this
document, and adopt rules for the administration of the Plan which are not
inconsistent with the terms of the Plan document;
(v) compile and maintain all records it determines to be necessary, appropriate
or convenient in connection with the administration of the Plan; and
(vi) resolve all questions of fact relating to any matter for which it has
administrative responsibility.
(l)The Administrator shall perform all of the duties and may exercise all of the
powers and discretion that the Administrator deems necessary or appropriate for
the proper administration of the Plan, including, but not limited to, delegation
of any of its duties to one or more authorized officers. All references to the
authority of the Administrator in this Plan shall be read to include the
authority of any party to which the Administrator delegates such authority.
(m)Any failure by the Administrator to apply any provisions of this Plan to any
particular situation shall not represent a waiver of the Administrator’s
authority to apply such provisions thereafter. Every interpretation, choice,
determination or other exercise of any power or discretion given either
expressly or by implication to the Administrator shall be final, conclusive and
binding upon all parties having or claiming to have an interest under the Plan
or otherwise directly or indirectly affected by such action, without
restriction, however, on the right of the Administrator to reconsider and
re-determine such action.


17

--------------------------------------------------------------------------------





(n)Any decision rendered by the Administrator and any review of such decision
shall be limited to determining whether the decision was so arbitrary and
capricious as to be an abuse of discretion. The Administrator may adopt such
rules and procedures for the administration of the Plan as are consistent with
the terms hereof.
6.03    Claims and Appeals Procedure.
(o)With respect to any claim for benefits which are provided exclusively under
this Plan, the claim and any related appeal shall be administered pursuant to
subsections (b) through (k) below. With respect to any claim for benefits which,
under the terms of the Plan, are provided under another employee benefit plan or
program maintained by an Employer, the Administrator shall determine any claim
and any related appeal regarding an individual’s eligibility under the Plan
pursuant to subsections (b) through (k) below but the administration of any
other claim and any related appeal with respect to such benefits (including the
amount of such benefits) shall be subject to the claims and appeals procedure
specified in such other employee benefit plan or program.
(p)A Participant or his duly authorized representative (the “claimant”) may make
a claim for benefits under the Plan by filing a written claim with the
Administrator. Determinations of each such claim shall be made as described
below; provided, however, that the claimant and the Administrator may agree to
extended periods of time for making determinations beyond those periods
described below.
(q)The Administrator will notify a claimant of its decision regarding his claim
within a reasonable period of time, but not later than ninety (90) days
following the date on which the claim is filed, unless special circumstances
require a longer period for processing of the claim and the claimant is notified
in writing of the reasons for an extension of time prior to the end of the
initial ninety (90) day period and the date by which the Administrator expects
to make the final decision. In no event will the Administrator be given an
extension for processing the claim beyond one hundred eighty (180) days after
the date on which the claim is first filed with the Administrator unless
otherwise agreed in writing by the claimant and the Administrator.
(r)If a claim is denied, the Administrator will notify the claimant of its
decision in writing. Such notification will be written in a manner calculated to
be understood by the claimant and will contain the following information: the
specific reason(s) for the denial; a specific reference to the Plan provision(s)
on which the denial is based; a description of additional information necessary
for the claimant to perfect his claim, if any, and an explanation of why such
material is necessary; and an explanation of the Plan’s claim review procedure
and the applicable time limits under such procedure and a statement as to the
claimant’s right to bring a civil action under ERISA after all of the Plan’s
review procedures have been satisfied.
(s)The claimant shall have sixty (60) days following receipt of the notice of
denial to file a written request with the Administrator for a review of the
denied claim. The decision by the Administrator with respect to the review must
be given within sixty (60) days after receipt of the request, unless special
circumstances require an extension and the claimant is notified in writing of
the reasons for an extension of time prior to the end of the initial sixty (60)
day period and the date by which the Administrator expects to make the final
decision. In no event will the decision be delayed beyond one hundred twenty
(120) days after receipt of the request for review unless otherwise agreed in
writing by the claimant and the Administrator.
(t)Every claimant will be provided a reasonable opportunity for a full and fair
review of an adverse determination. A full and fair review means the following:
the claimant will be given the opportunity to submit written comments,
documents, records, etc. with regard to the claim, and the review will take into
account all information submitted by the claimant, regardless of whether it was
reviewed as part of the initial determination; and the claimant will be
provided,


18

--------------------------------------------------------------------------------





upon request and free of charge, with copies of all documents and information
relevant to the claim for benefits.
(u)The Administrator will notify the claimant of its decision regarding an
appeal of a denied claim in writing. The decision will be written in a manner
calculated to be understood by the claimant, and will include: the specific
reason(s) for the denial and adverse determination; a reference to the specific
Plan provisions on which the denial is based; a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all information relevant to the claimant’s claim for benefits; and a
statement regarding the claimant’s right to bring a civil action under ERISA.
(v)If the Administrator fails to follow these procedures consistent with the
requirements of ERISA with respect to any claim, the claimant will be deemed to
have exhausted all administrative remedies under the Plan and will have the
right to bring a civil action under ERISA Section 502(a). This Article XII shall
be interpreted such that the claims procedures applicable under the Plan conform
to the claims review requirements of Part 5, Title I, of ERISA, and the
applicable provisions set forth in Department of Labor regulation section
2560.503-1.
(w)Before filing any claim or action, the employee, former employee,
Participant, former Participant, or other individual, person, entity,
representative, or group of one or more of the foregoing (collectively, a
“Claimant”) must first fully exhaust all of the Claimant’s actual or potential
rights under the claims procedures of this Section 6.03, including such rights
as the Administrator may choose to provide in connection with novel claims or
issues or in particular situations. For purposes of the prior sentence, any
Claimant that has any claim, issue or matter that implicates in whole or in part
-
(i) The interpretation of the Plan,
(ii) The interpretation of any term or condition of the Plan,
(iii) The interpretation of the Plan (or any of its terms or conditions) in
light of applicable law,
(iv) Whether the Plan or any term or condition under the Plan has been validly
adopted or put into effect, or
(v) Any claim, issue or matter deemed similar to any of the foregoing by the
Administrator,
(or two or more of these) shall not be considered to have satisfied the
exhaustion requirement of this Section 6.03(i) unless the Claimant first submits
the claim, issue or matter to the Administrator to be processed pursuant to the
claims procedures of Section 6.03 or to be otherwise considered by the
Administrator, and regardless of whether claims, issues or matters that are not
listed above are of greater significance or relevance. The exhaustion
requirement of this Section 6.03(i) shall apply even if the Administrator has
not previously defined or established specific claims procedures that directly
apply to the submission and consideration of such claim, issue or matter, and in
which case the Administrator (upon notice of the claim, issue or matter) shall
either promptly establish such claims procedures or shall apply (or act by
analogy to) the claims procedures of Section 6.03 that apply to claims for
benefits. Upon review by any court or other tribunal, this exhaustion
requirement is intended to be interpreted to require exhaustion in as many
circumstances as possible (and any steps necessary to effect this intent should
be taken).
(x)Any claim or action that is filed in court against or with respect to the
Plan, the Administrator or the Employer must be filed within the applicable time
frame that relates to the claim or action, as follows:


19

--------------------------------------------------------------------------------





(i) Claims or actions for Severance Benefits must be filed within two (2) years
of the later of the date the Participant received the Severance Pay Benefit or
the date of the relevant employee’s Separation from Service.
(ii) For all other claims or actions, the claim or action must be filed within
two (2) years of the date when the Claimant knew or should have known of the
actions or events that gave rise to the claim or action.
Any claim or action filed after the applicable time frame stated above will be
void.
(y)Any claim or action in connection with the Plan must be filed in the United
States District Court for the Southern District of New York.
6.04    Reliance on Tables and Reports. In administering the Plan, the
Administrator is entitled to the extent permitted by law to rely conclusively
upon all tables, valuations, certificates, opinions and reports which are
furnished by accountants, legal counsel or other experts employed or engaged by
the Administrator. The Administrator will be fully protected in respect of any
action taken or suffered by the Administrator in good faith reliance upon all
such tables, valuations, certificates, reports, opinions or other advice. The
Administrator is also entitled to rely upon any data or information furnished by
the Employer or by a Participant as to any information pertinent to any
calculation or determination to be made under the provisions of the Plan, and,
as a condition to payment of any benefit under the Plan the Administrator may
request a Participant to furnish such information as it deems necessary or
desirable in administering the Plan.


6.05    Expenses. All Plan administration expenses shall be paid by the
Corporation.


6.06    Disputes. Any and all disputes and controversies arising under or in
connection with this Policy, following exhaustion of administrative remedies,
shall be exclusively resolved by expedited binding arbitration conducted by a
single neutral arbitrator with substantial experience regarding ERISA (the
“Arbitrator”) from the Judicial Arbitration and Mediation Services/Endispute,
Inc. (“JAMS”), or its successor, pursuant to the JAMS Employment Arbitration
Rules and Procedures in effect at the time of the dispute (information available
at www.JAMSadr.org), and with the Arbitrator selected as hereinafter provided,
and subject to the following provisions of this Section 6.06 (the parties hereby
agreeing that, in the event that there is a conflict between the provisions of
the applicable rules of JAMS and the provisions of this Plan, the provisions of
this Plan shall control).
(a)    The Arbitrator shall be determined from a list of names of five impartial
arbitrators each of whom shall be an attorney experienced in arbitration matters
concerning executive employment disputes, supplied by JAMS, and chosen by the
Participant and the Company by each in turn striking a name from the list until
one name remains (with the Company being the first to strike a name). Such
arbitration process shall take place in New York City (the Borough of Manhattan)
in the state of New York. Judgment may be entered on the award of the arbitrator
in any court having proper jurisdiction.
(b)    The arbitration shall be determined based solely on the record
established for the appeal described in Section 6.03(f) and (g). The Arbitrator
shall not have the power to add to nor modify any of the terms or conditions of
this Plan. The Arbitrator’s decision shall not go beyond what is necessary for
the interpretation and application of the provision(s) of this Plan in respect
of the issue before the Arbitrator, based upon the appeal record.
(c)    In any such arbitration, the arbitrator will issue a written
award/opinion. The judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The decision of the arbitrator
shall be final and conclusive, and the parties waive the right to trial de novo
or appeal. The Company will pay the arbitrator’s and arbitration fees. Subject
to Section 4.05 in the case of a CIC Qualifying Termination, all other costs and


20

--------------------------------------------------------------------------------





expenses of arbitration (including fees and disbursements of counsel) shall be
borne by the respective party incurring such costs and expenses, unless the
arbitrator shall award costs and expenses to the prevailing party in such
arbitration.
(d)    The arbitrator shall have the authority to award any remedy or relief
(including equitable remedies and relief) that a court of competent jurisdiction
could order or grant.
(e)    The Participant must bring any dispute in arbitration on an individual
basis only, and not on a class, collective or representative basis and must
waive the right to commence, be a party to, or be an actual or putative class
member of any class, collective, or representative action arising out of or
relating to the Program (“class action waiver”). However, if this class action
waiver is found to be unenforceable, then any claim on a class, collective, or
representative basis shall be filed and adjudicated in a court of competent
jurisdiction, and not in arbitration.
(f)    Notwithstanding this arbitration procedure, the Administrator, the
Corporation or a Participant may apply to any court sitting in the County, City
and State of New York (i) to enforce this agreement to arbitrate, (ii) to seek
injunctive relief so as to maintain the status quo or to enforce the
Participant’s Affirmative Covenants until the arbitration award is rendered or
the dispute is otherwise resolved, or (iii) to confirm any arbitration award.
6.07    Successors.
(a)This Plan shall bind any successor of or to the Corporation, its assets or
its businesses (whether direct or indirect, by purchase, merger, consolidation
or otherwise), in the same manner and to the same extent that the Corporation
would be obligated under this Plan if no succession had taken place. In the case
of any transaction in which a successor would not by the foregoing provision or
by operation of law be bound by this Plan, the Corporation shall require such
successor expressly and unconditionally to assume and agree to perform the
Corporation’s obligations under this Plan, in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place.
(b)The Plan shall inure to the benefit of and be binding upon and enforceable by
the Corporation and the Participants and their personal and legal
representatives, executors, administrators, successors, assigns, heirs,
distributees, devisees and legatees. If a Participant should die after receiving
formal notification of employment termination and such notification states that
the termination would qualify for benefits under this Plan, Plan benefits shall
be paid to the Participant’s beneficiary who is designated by the Participant in
a beneficiary designation form specific to this Plan, provided that the
Participant’s estate signs a Release similar to the form to be signed by the
Participant as a condition of payment of benefits upon the death of the
Participant.


6.08    Construction. In determining the meaning of the Plan, words imparting
the masculine gender shall include the feminine and the singular shall include
the plural, unless the context requires otherwise. Unless otherwise stated,
references to Sections are references to Sections of this Plan. Whenever an
example is provided or the text uses the term “including” followed by a specific
item or items, or there is a passage having similar effect, such passages of the
Policy shall be construed as if the phrase “without limitation” followed such
example or term (or otherwise applied to such passage in a manner that avoids
limits on its breadth of application).


6.09    References to Other Plans and Programs. Each reference in the Plan to
any plan, policy or program, the Plan or document of the Employer or affiliate
of the Employer shall include any amendments or successor provisions thereto
without the necessity of amending the Plan for such changes.




21

--------------------------------------------------------------------------------





6.10    Notices. Notices and all other communications contemplated by this Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or when sent by express U.S. mail or overnight
delivery through a national delivery service (or an international delivery
service in the case of an address outside the U.S.) with signature required.
Notice to the Corporation, the Board or the Administrator shall be directed to
the attention of the Secretary of the Corporation at the address of the
Corporation’s headquarters, and notice to a Participant shall be directed to the
Participant as the most recent personal residence on file with the Corporation.


6.11    Service of Legal Process. Service of legal process may be made upon the
Administrator to the attention of to the attention of the Secretary of the
Corporation at the address of the Corporation’s headquarters.


6.12    Plan Year. The records of the Plan shall be maintained on the basis of
the Corporation’s fiscal year.


6.13    No Duty to Mitigate. The Participant shall not be required to mitigate
the amount of any payment provided pursuant to this Plan, nor shall the amount
of any such payment be reduced by any compensation that the Participant receives
from any other source, except as provided in this Plan.


6.14    Withholding of Taxes. The Employer may withhold from any amount payable
or benefit provided under this Plan such Federal, state, local, foreign and
other taxes as are required to be withheld pursuant to any applicable law or
regulation.


6.15    Governing Law. Except to the extent that the Plan may be subject to the
provisions of ERISA, the Plan will be construed and enforced according to the
laws of the State of New York, without giving effect to the conflict of laws
principles thereof.


6.16    Validity/Severability. If any provision of this Plan or the application
of any provision to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Plan and the application of such
provision to any other person or circumstances will not be affected, and the
provision so held to be invalid or unenforceable will be reformed to the extent
(and only to the extent) necessary to make it enforceable or valid. To the
extent any provisions held to be invalid or unenforceable cannot be reformed,
such provisions are to be stricken here from and the remainder of this Plan will
be binding on the Parties and their successors and assigns as if such invalid or
illegal provisions were never included in this Plan from the first instance.


6.17    Miscellaneous. No waiver by a Participant or the Employer at any time of
any breach by the other party of, or compliance with, any condition or provision
of this Plan to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the time or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not expressly set forth in this Plan.


6.18    Source of Payments. All payments provided under this Plan, other than
payments made pursuant to any Employer employee benefit plan which provides
otherwise, shall be paid in cash from the general funds of the Corporation, and
no special or separate fund shall be required to be established, and no other
segregation of assets required to be made, to assure payment. To the extent that
any person acquires a right to receive payments from the Corporation under this
Plan, such right shall be no greater than the right of an unsecured creditor of
the Corporation.


6.19    Survival of Provisions. Notwithstanding any other provision of this
Plan, the rights and obligations of the Corporation and the Participants under
Article Four and Sections 6.03 and 6.06 through


22

--------------------------------------------------------------------------------





6.19 will survive any termination or expiration of this Plan or the termination
of the Participant’s employment for any reason whatsoever.


APPENDIX A




FORM OF NOTIFICATION LETTER






[EXECUTIVE’S NAME]
[ADDRESS]
[ADDRESS]
[DATE]
Re:
Notice of Selection for Participation in Executive Severance Plan

Dear [FIRST NAME]:
Effective February 24, 2016, Sotheby’s (the “Corporation”) adopted an Executive
Severance Benefits Plan (the “Plan”) under which an eligible senior executive
will become entitled to certain severance benefits in the event of a qualifying
termination of employment either in connection with a change in control or
outside of a change in control context.
In the spirit of internal consistency, to ease administration and to protect the
Corporation’s confidential information, trade secrets and relationships with
clients, the Corporation desires that all of its eligible senior executives
participate in a single severance benefits plan. Accordingly, the Corporation
asks that you accept participation in the Plan as sufficient consideration
provided in exchange for your employment with the Corporation, for satisfying
conditions stated below, and for waiving rights under the Sotheby’s, Inc.
Severance Plan (the plan generally applicable to Sotheby’s, Inc. employees) and
any notice and restrictive covenant agreement with the Corporation. Your
participation in the Plan will begin on the latest of the following dates: (i)
February 24, 2016, (ii) your first day of employment in a position eligible for
the Plan, (iii) the expiration date (or earlier waiver date) of an existing
agreement for severance benefits that you currently have with the Corporation
(specifically including, but not limited to, any severance benefit entitlements
specified in an offer letter from the Corporation, in an individual severance
agreement, and in an individual employment agreement), or (iv) the date that you
sign without alteration and return this letter.
In addition, as a condition to participation in the Plan, you must (i) agree to
observe the Affirmative Covenants set out in the Plan, and (ii) agree that in
the event you decide to resign from employment with the Corporation, you will
provide thirty (30) days’ advance written notice of resignation to the Chief
Human Resources Officer. For your reference, the restricted covenants are set
out in the Exhibit to this letter.
Please sign and date this notice on the second page and return the signed and
dated notice and completed beneficiary designation form to the Chief Human
Resources Officer on behalf of the Compensation Committee of the Corporation’s
Board of Directors either by hand or express mail so that it is received at the
following address no later than [DATE]:


23

--------------------------------------------------------------------------------





Compensation Committee
c/o Lisa Nadler
EVP, Chief Human Resources Officer
Sotheby’s
1334 York Avenue
New York, New York 10021


Very truly yours,
Sotheby’s
By: _____________________________________
[NAME]








I hereby accept participation in the Sotheby’s Executive Severance Benefits
Plan, effective as of the date applicable above, as sufficient consideration
provided in exchange for my employment with the Corporation, for satisfying
conditions stated below, and for waiving rights under the Sotheby’s, Inc.
Severance Plan (the plan generally applicable to Sotheby’s, Inc. employees) and
any notice and restrictive covenant agreement with the Corporation.


As a condition to participation in the Plan, I hereby agree:


(i) to observe the Affirmative Covenants set out in the Plan; and
(ii)
that in the event I decide to resign from employment with the Corporation, I
will provide thirty (30) days’ advance written notice of resignation to the
Chief Human Resources Officer.

I will also provide a completed beneficiary designation form.




___________________________________            _______________________
[INSERT EXECUTIVE’S NAME]                    Date


Exhibit
Affirmative Covenants
Protection of Confidential Information


Participant agrees that during the course of employment with the Corporation,
Participant has and will come into contact with and learn various forms of
confidential information and trade secrets, which are the property of (a) the
Corporation and/or (b) any Group Companies (as defined below). Participant
agrees that he/she shall not either during the period of his/her employment or
at any time thereafter use or disclose to any person or entity, other than the
Corporation or as authorized by the Corporation, any “confidential information”
as defined in the confidentiality agreement entered into between Participant and
the Corporation (“Confidential Information”) belonging to (a) the Corporation
and/or (b) any other Group Company, and that during Participant’s employment
Participant will continue to comply with all policies and agreements related to
maintaining the confidentiality of the Corporation’s confidential information,
including but not limited to the Sotheby’s Confidentiality Agreement, which is
incorporated herein by reference.


24

--------------------------------------------------------------------------------





“Group Company” means a subsidiary and any other company which is for the time
being a holding company of the Corporation or another subsidiary of any such
holding company, (and, if applicable, its predecessors in business) for which
Participant performed services to a material degree or in which Participant held
office at any time during the 12-month period prior to the termination of
Participant’s employment.


Participant agrees that the covenants and agreements given by Participant in
this section and in each of the following sections (together, the “Covenants”)
are given in favor of the Corporation both for itself and as trustee for each
Group Company, and that acting in that capacity, the Corporation shall be
entitled to enforce the benefit of the Covenants for any Group Company.


Non-Compete Period


Participant acknowledges and agrees that the Corporation is engaged in a highly
competitive business and that by virtue of Participant’s position and
responsibilities with (a) the Corporation and/or (b) any other Group Company and
Participant’s access to the Confidential Information of each of them, engaging
in any business which is directly competitive with (a) the Corporation and/or
(b) any other Group Companies during Participant’s employment with the
Corporation and during the Restricted Period (as defined below) will cause it
great and irreparable harm. Accordingly, during Participant’s employment with
the Corporation and for eighteen (18) months following the termination of
Participant’s employment with the Corporation (the “Restricted Period”),
Participant agrees that Participant will not, directly or indirectly, whether on
Participant’s own behalf or on behalf of, or in conjunction with, any firm,
company or person or other business entity of any kind, or whether as agent,
consultant, director, employee, owner, partner, shareholder or in any other
capacity, consult for, become employed by, engaged by or otherwise provide
services to, or solicit or accept any funds, loans or other consideration from
(i) Christie’s, Bonhams, Poly Auctions, China Guardian or Phillips or any
affiliate or successor of such entities in competition with (a) the Corporation
and/or (b) any other Group Company, or (ii) any other business concern that is
(or intends to be) in competition with any Restricted Business including a
business formed, acquired or led (in any part) during the Restricted Period by
Participant. In the Covenants, “Restricted Business” means services of the same
type as, similar to or competitive with services supplied by the Corporation at
the date of the termination of Participant’s employment provided that
Participant was involved, directly or indirectly, in the supply of such services
at any time during the 24-month period up to and including the date of
termination of Participant’s employment. None of the restrictions in this clause
shall prevent Participant from holding a passive investment by way of shares or
other securities of not more than 5% of the total issued share capital of any
company, whether or not it is listed or dealt in on a recognized stock exchange,
provided Participant is not actively involved in the management, strategy
development, or operational execution of the company.


Non-Solicitation of Clients
Participant acknowledges and agrees that solely by reason of employment by the
Corporation, Participant has and will come into contact with a significant
number of the Corporation’s clients and customers, and prospective clients and
customers, of (a) the Corporation and/or (b) any other Group Company and will
have access to Confidential Information regarding their respective company’s
clients and customers, prospective clients and customers and related
information. During Participant’s employment with the Corporation and during the
Restricted Period, Participant agrees that Participant will not, directly or
indirectly or whether on Participant’s own behalf or on behalf of, or in
conjunction with, any firm, company or person or other business entity of any
kind, or whether as agent, consultant, director, employee, owner, partner,
shareholder or in any other capacity, solicit or entice away or in any manner
attempt to persuade any current client or customer, or prospective client or
customer, of (a) the Corporation and/or (b) any other Group Company to
discontinue or diminish his, her or its relationship or prospective relationship
with (a) the Corporation and/or (b) any other Group Company, or otherwise
provide business to any person, corporation, partnership or other business
entity of any kind other than (a) the Corporation and/or (b) any other Group
Company. This restriction shall apply only to those clients or customers, or
prospective clients or customers, of (a) the Corporation and/or (b) any other
Group Company with whom Participant had contact


25

--------------------------------------------------------------------------------





or about whom Participant learned Confidential Information during the two (2)
years prior to the termination of Participant’s employment from the Corporation.


No Hire or Solicitation of Employees
Participant acknowledges and agrees that solely as a result of employment with
the Corporation, and in light of the broad responsibilities of such employment
which include working with other employees of the Corporation and/or any other
Group Company, Participant has and will come into contact with and acquire
Confidential Information regarding their respective employees, and will develop
relationships with those employees. Accordingly, during Participant’s employment
with the Corporation and during the Restricted Period, Participant agrees that
Participant will not directly or indirectly, whether on Participant’s own behalf
or on behalf of, or in conjunction with, any firm, company or person or other
business entity of any kind, or whether as agent, consultant, director,
employee, owner, partner, shareholder or in any other capacity, hire or solicit,
recruit, induce, entice, influence, or encourage any Restricted Person to leave
the Corporation and/or any Group Company or become hired by another person,
company or entity. In the Covenants, “Restricted Person” means any employee of
the Corporation and/or any other Group Company, or any person who has left the
employment of the Corporation and/or any other Group Company within the six (6)
months preceding the termination of Participant’s employment who either had
access to Confidential Information or who held a manager, director or more
senior position and with whom Participant had had business dealings during the
12 month period up to and including the date of the termination of Participant’s
employment.
Non-Disparagement
Participant acknowledges and agrees that Participant will not, either during the
period of his or her employment or at any time thereafter, disparage (or induce
or encourage others to disparage) the Employer or any of its present directors
or executive officers with respect to any events relating directly or indirectly
to Participant's employment with the Corporation including, without limitation,
criticizing the Corporation’s or the Employer’s business strategy. For the
purposes of this Plan and the Release, the term "disparage" means any comments
or statements which would adversely affect in any manner the business reputation
or relationships of Participant or the Corporation and/or any of its past or
present directors, officers, agents, trustees, subsidiaries or affiliates,
administrators, attorneys or employees known to Participant, as the case may be.
Nothing herein, including the terms regarding confidentiality and
non-disparagement, prohibit Participant from reporting possible violations of
federal law or regulation to any governmental agency or entity including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any Inspector General, or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation.
Participant understands that he/she does not need the prior authorization of the
Corporation to make any such reports or disclosures and is not required to
notify the Corporation that he/she has made such reports or disclosures.
Remedies
Participant also acknowledges and agrees that the Corporation’s remedies at law
for a breach of any of the Covenants would be inadequate and, in recognition of
this fact, Participant agrees that, in the event of such a breach, in addition
to any remedies at law, the Corporation shall be entitled to obtain (a)
equitable relief in the form of specific performance, temporary or permanent
injunction or any other equitable remedy which may then be available, and
Participant hereby consents to the issuance thereof forthwith and without bond
by any court of competent jurisdiction as set forth herein; and (b) recovery of
all reasonable sums and costs, including attorneys’ fees, incurred by the
Corporation to defend or enforce the Covenants.
Waiver


26

--------------------------------------------------------------------------------





The Corporation reserves the right to waive all or any part of the terms and
conditions of the Covenants under appropriate circumstances, in its sole
discretion. Any such waiver must be in writing and signed by the Chief Human
Resources Officer. No waiver by the Corporation of any breach of the Covenants
shall be a waiver of any preceding or succeeding breach. No waiver by the
Corporation of any right under the Covenants shall be construed as a waiver of
any other right. The Corporation shall not be required to give notice to enforce
strict adherence to all terms of the Covenants.
Miscellaneous
Participant agrees that the restrictions in the Covenants are reasonable and
necessary for the protection of the Corporation’s legitimate interests. If at
any time there is a final determination in arbitration or temporary or
preliminary determination in court that the time period, geographic scope, or
any other restriction contained in the Covenants is unenforceable against
Participant, the provisions of the Covenants shall not be deemed void but shall
be deemed amended to apply as to such maximum time period, geographic scope and
to such other maximum extent as the arbitrator may determine or indicate to be
enforceable.
In the event any provision in the Covenants should be held by an arbitrator or
court to be invalid, illegal or unenforceable in any respect, neither party will
be required to comply with such provision for so long as the provision is held
to be invalid, illegal or unenforceable, but the validity, legality, and
enforceability of the remaining provisions contained in the Covenants shall not
in any way be affected or impaired by the illegality, invalidity or
unenforceability of such provision.
The Covenants together with the Confidentiality Agreement and the Plan
constitute a single, integrated written contract expressing the entire agreement
of the parties hereto relative to the subject matter hereof and represents the
complete understanding between the Corporation and Participant concerning the
subject matter of the Covenants, and no other promises or agreements concerning
the subject matter of the Covenants shall be binding unless signed by the
Company’s Chief Human Resources Officer and Participant. The Covenants supersede
and terminate any and all prior agreements or understandings between the
parties, whether oral or written, concerning the subject matter of the
Covenants.






27